



Exhibit 10.1






ENDORSEMENT NO. 5
to the
AMENDED AND RESTATED
QUOTA SHARE REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)


between


AMTRUST INTERNATIONAL INSURANCE, LTD.
Hamilton, Bermuda
(hereinafter referred to as the “Company”)


and


MAIDEN REINSURANCE LTD.
Hamilton, Bermuda
(hereinafter referred to as the “Reinsurer”)




WHEREAS, AmTrust Europe Limited (formerly known as IGI Insurance Company
Limited) (“AEL”) and the Company are parties to a 70% Whole Account Quota Share
Reinsurance Agreement dated May 13, 2014, as amended pursuant to the First Deed
of Amendment dated July 1, 2016 (collectively, the “AEL Quota Share”) which
canceled and replaced from inception, the Whole Account Quota Share between IGI
Insurance Company Limited and the Company dated 31 July 2007;


WHEREAS, pursuant to the AEL Quota Share, effective July 1, 2018, AEL cedes to
the Company twenty percent (20%) of Affiliate Subject Premium, as defined in the
Agreement;


WHEREAS, the parties wish to amend the Agreement pursuant to this Endorsement
No. 5 to reflect the current terms of the AEL Quota Share;


WHEREAS, effective October 1, 2017, the Company’s U.S. insurance company
affiliates entered into a Reinsurance Pooling Agreement by which Technology
Insurance Company, Inc. (“Technology”) assumes, directly or indirectly, 100% of
premiums and losses from each U.S. AmTrust insurer (except AmTrust Title
Insurance Company) (the “U.S. Pool”);


WHEREAS, in connection with the formation of the U.S. Pool, the Company commuted
each U.S. Underlying Reinsurance Agreement and the Company and Technology
entered into the AmTrust Intercompany Reinsurance Agreement effective October 1,
2017 by which Technology re-ceded to AII 65% of the U.S. Pool’s loss reserves as
of September 30, 2017 (corresponding to the reserves that AII had commuted and
which were then pooled at Technology) and cedes 50% of premiums and losses from
October 1, 2017 (the “U.S. Quota Share”);


WHEREAS, the parties wish to amend the Agreement pursuant to this Endorsement
No. 5 to reflect the formation of the U.S. Pool.




1

--------------------------------------------------------------------------------







IT IS HEREBY AGREED, effective 12:01 a.m., Eastern Standard Time, July 1, 2018
that:


1.
Paragraph A of Article IV - DEFINITIONS is deleted in its entirety and the
following is substituted therefor:



A.
“Affiliate” means Technology and each other direct and indirect participant the
U.S. Pool, AEL, AIU and each other insurance company more than fifty percent
(50%) of the voting securities of which are directly or indirectly controlled by
AmTrust Financial Services, Inc. (“AmTrust’) for so long as AmTrust continues to
so directly or indirectly control such entity.



2.
Paragraph A of Article IV - DEFINITIONS is revised by replacing the term “IGI”
with the term “AEL” each place it appears.



3.
Paragraph G of Article IV - DEFINITIONS is deleted in its entirety and the
following is substituted therefor:



G.
“Subject Premium” means: (i) for each Affiliate except AEL, the percentage of
premium ceded to the Company under the Underlying Reinsurance Agreement to which
such Affiliate is a party equal to forty percent (40%) of Affiliate Subject
Premium, in respect of Covered Business in accordance with the terms of the
Underlying Reinsurance Agreements, to the extent the Affiliates shall have
collected such premiums, to the Company, and (ii) for AEL, the percentage of
premium ceded to the Company under the AEL Quota Share, not to exceed forty
percent (40%) of AEL’s Affiliate Subject Premium.



4.
Paragraph I of Article IV - DEFINITIONS is deleted in its entirety and the
following is substituted therefor:



I.
“Underlying Reinsurance Agreement” means each of the following agreements:



i.
The U.S. Quota Share;

ii.
The AEL Quota Share; and

iii.
The Quota Share Reinsurance Agreement, effective as of May 1, 2007, by and
between AmTrust International Underwriters DAC (formerly known as AmTrust
International Underwriters, Ltd.) (“AIU”) and the Company.



5.
Paragraph A. 1 of Article V - LIABILITY OF THE REINSURER is deleted in its
entirety and the following is substituted therefor:



A.
1.    Commencing as of the Effective Time, except as otherwise provided on
Schedule A, as now stated and as amended for time to time with respect to
Additional Business and Excess Retention Business, the Company hereby agrees to
cede to the Reinsurer, and the Reinsurer agrees to accept and reinsure, the
Ultimate Net Loss of the Company with respect to Covered Business ceded to the
Company equal to (i) forty percent (40%) of the Affiliate Ultimate Net Loss for
each Affiliate except AEL, and (ii) for AEL, the percentage of AEL’s Affiliate
Ultimate Net Loss equal to the related percentage of ceded Affiliate Subject
Premium, in each case subject to all other terms and conditions set forth in
this Agreement. For purposes of this Agreement, “Affiliate Ultimate Net Loss”
means the sum actually paid or to be paid by such Affiliate in settlement of
losses for which it is liable in respect of the Covered Business, after making
deductions for all inuring reinsurance



2

--------------------------------------------------------------------------------





(other than reinsurance with any direct or indirect subsidiary of AmTrust),
whether collectible or not, and all Recoveries.


6.
The parties agree that the formation of the U.S. Pool effective October 1, 2017
is not intended to modify any of the Reinsurer’s or Company’s rights or
obligations with respect to business ceded to the Reinsurer on or before
September 30, 2017.



7.
All other provisions of the Agreement remain in full force and effect.





IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this ENDORSEMENT NO. 5 to the Agreement as of the dates
recorded below:


AMTRUST INTERNATIONAL INSURANCE, LTD.




By: ____________________________________
Chris Souter
Director, CFO and Assistant Secretary


Dated:




MAIDEN REINSURANCE LTD.




By:__________________________________
Name:
Title
Dated:




3